DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 30, the claim is directed towards a “computer-readable medium”. Since the disclosure does not exclude a non-transitory embodiment for the computer readable medium storage medium, the examiner interprets the claimed computer-readable medium to cover a transitory signal which is non-statutory. 
In order for the apparatus to be considered statutory, the claim must be directedtowards a “non-transitory computer-readable medium” or device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 9, 12, 14, 22-24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808).

Regarding Claim 1, Kimura discloses an apparatus (see Fig. 3 i.e., UE1) for wireless communication of a user equipment (UE) (see Fig. 3 i.e., UE1) in a full-duplex mode (see Para’s [0061-0067]), comprising: a memory (see Fig. 27 i.e., the terminal will comprise a memory); and at least one processor (see Fig. 27 i.e., processing unit 201) coupled to the memory, the at least one processor and the memory being configured to: 

receive, from a base station (BS) (see Fig. 3 i.e., BS), a configuration for one or more channel state information (CSI) interference measurement (IM) (CSI-IM) resources (see Fig. 3 i.e., SEQ301 set inter-UE Interference measurement & Para’s [0070] i.e., the base station notifies each of the terminals UE1 and UE2 connected to the base station of the link communication quality expected in the terminal or the settings and instruction of the measurement of the link communication channel quality and the interference condition (SEQ 301), [0258], [0298-0299], [0372] i.e., The base station apparatus 1 configures the settings regarding the CSI to the terminal apparatus 2 through RRC signaling. One or more CSI processes are set in the terminal apparatus 2 in a predetermined transmission mode. The CSI announced by the terminal apparatus 2 corresponds to the CSI process. For example, the CSI process is a unit of control or settings regarding the CSI. Each of the CSI processes can independently configure settings regarding a…CSI-IM resource (i.e., “configuration for one or more CSI-IM resources”), & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

measure at least one interference component of the CSI-IM resources, (see Fig. 3 i.e., SEQ303 measure inter-UE interference & Para’s [0070-0071] i.e., interference condition is measured based on instruction, [0072] i.e., Each of the terminals UE1 and UE2 carries out communication quality measurement and inter-UE interference measurement according to an instruction from the base station, [0258], [0298-0299], [0372] i.e., CSI-IM resource, & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

generate a cross link interference (CLI) report (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304) comprising measurement of the at least one interference component; (see Para’s [0070-0071] i.e., cross-link interference  & [0072] i.e., UE reports measurement result to the base station (SEQ304))

and transmit the CLI report to the BS, (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304 & Para [0072]).

Kimura does not disclose that the CSI-IM resources are CSI-IM resources in a downlink bandwidth part BWP and the claim features of the UE comprising a memory and at least one processor coupled to the memory. However the claim feature would be rendered obvious in view of Deenoo et al. US (2021/0243808).

Deenoo discloses a UE (see Fig. 1B i.e., WTRU 102) comprising a memory (see Fig. 1B i.e., memory 130/132) and at least one processor (see Fig. 1B i.e., processor 118) coupled to the memory (see Fig. 1B i.e., processor 118 coupled to memory 130, 132 & Para [0036]) for performing channel interference measurement (see Para’s [0005], [0031-0036], & [0131])

Deenoo discloses CSI-IM resources which are CSI-IM resources configured in a downlink bandwidth part BWP (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

Deenoo discloses measure at least one interference component of the CSI-IM resources in the downlink bandwidth part, (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

(Deenoo suggests the WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements (see Para’s [0004-0005], [0040], [0091], & [0131])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources used for the measurement of interference by the UE as disclosed in the teachings of Kimura to be configured in a downlink bandwidth part (BWP) as disclosed in the teachings of Deenoo who discloses CSI-IM resources are configured in a downlink bandwidth part BWP because the motivation lies in Deenoo for the WTRU to evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements. 

Regarding Claim 2, Kimura discloses the apparatus of claim 1, wherein the measurement of the at least one interference component comprises: a measurement of an interference in the CSI-IM resources (see Para’s [0070-0072] i.e., terminal carries out inter-UE interference measurement), wherein the interference is generated by an interfering uplink signal transmitted from an aggressor UE via an interfering uplink channel, (see Para’s [0070-0071] i.e., the interference condition measured may include intra-cell cross-link interference). Kimura does not disclose the claim feature of the measurement of an interference in the CSI-IM resources in the downlink BWP. However the claim feature would be rendered obvious in view of Deenoo.

Deenoo discloses the measurement of an interference in the CSI-IM resources in the downlink BWP (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

(Deenoo suggests the WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements (see Para’s [0004-0005], [0040], [0091], & [0131])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement of interference in the CSI-IM resources performed by the UE as disclosed in the teachings of Kimura to be measured in the downlink bandwidth part (BWP) as disclosed in the teachings of Deenoo who discloses CSI-IM resources are used for measuring interference in the downlink bandwidth part BWP because the motivation lies in Deenoo for the WTRU to evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements. 

Regarding Claim 9, the combination of Kimura in view of Deenoo discloses the apparatus of claim 1, wherein the at least one processor and the memory are further configured to: receive, from the BS, a control signal for reporting the CLI (Kimura, see Fig. 3 i.e., SEQ301 & Para’s [0372] i.e., The base station apparatus 1 configures the settings regarding the CSI to the terminal apparatus 2 through RRC signaling. One or more CSI processes are set in the terminal apparatus 2 & [0379] i.e., settings of the CSI processes in the terminal apparatus 2), the control signal comprising at least one of CSI report configurations identifying a report quantity for reporting the CLI, or separate CLI report configurations for reporting the CLI, (Kimura, see Fig. 3 & Para [0379] i.e., For example, in a case where plural CSI processes are set, the terminal apparatus 2 independently reports a plurality of CSIs based on the CSI processes)

and wherein the CLI report is generated (see Fig. 3 i.e., Report Measurement Result SEQ304) based on the control signal received from the BS, (Kimura, see Fig. 3 i.e., SEQ301 & Para’s [0372] i.e., The base station apparatus 1 configures the settings regarding the CSI to the terminal apparatus 2 through RRC signaling. One or more CSI processes are set in the terminal apparatus 2 & [0379] i.e., settings of the CSI processes in the terminal apparatus 2) 
Regarding Claim 12, the combination of in Kimura view of Deenoo discloses the apparatus of claim 1, wherein the CLI report has different frequency granularities for reporting wideband or one or more sub-bands measurements, (Kimura, see Para [0376] i.e., wideband reporting and sub-band reporting)  

Regarding Claim 14, the combination of Kimura in view of Deenoo discloses the apparatus of claim 12, wherein the CLI report comprises: measured values of the at least one interference component in CSI-IM resources for each of the sub-bands, (see Para [0376] i.e., A type 1a report supports feedback of subband CQI)

Regarding Claim 22, the combination of Kimura in view of Deenoo discloses the apparatus of claim 1, further comprising a transceiver coupled to the at least one processor, (see Fig. 27 & Para’s [0331] & [0341]).  
 
Regarding Claim 23, Kimura discloses a method of wireless communication at a user equipment (UE) in a full-duplex mode (see Fig. 3 i.e., UE1 & Para’s [0061-0067]), comprising: receive, from a base station (BS) (see Fig. 3 i.e., BS), a configuration for one or more channel state information (CSI) interference measurement (IM) (CSI-IM) resources (see Fig. 3 i.e., SEQ301 set inter-UE Interference measurement & Para’s [0070] i.e., the base station notifies each of the terminals UE1 and UE2 connected to the base station of the link communication quality expected in the terminal or the settings and instruction of the measurement of the link communication channel quality and the interference condition (SEQ 301), [0258], [0298-0299], [0372] i.e., The base station apparatus 1 configures the settings regarding the CSI to the terminal apparatus 2 through RRC signaling. One or more CSI processes are set in the terminal apparatus 2 in a predetermined transmission mode. The CSI announced by the terminal apparatus 2 corresponds to the CSI process. For example, the CSI process is a unit of control or settings regarding the CSI. Each of the CSI processes can independently configure settings regarding a…CSI-IM resource (i.e., “configuration for one or more CSI-IM resources”), & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

measure at least one interference component of the CSI-IM resources, (see Fig. 3 i.e., SEQ303 measure inter-UE interference & Para’s [0070-0071] i.e., interference condition is measured based on instruction, [0072] i.e., Each of the terminals UE1 and UE2 carries out communication quality measurement and inter-UE interference measurement according to an instruction from the base station, [0258], [0298-0299], [0372] i.e., CSI-IM resource, & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

generate a cross link interference (CLI) report (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304) comprising measurement of the at least one interference component; (see Para’s [0070-0071] i.e., cross-link interference  & [0072] i.e., UE reports measurement result to the base station (SEQ304))

and transmit the CLI report to the BS, (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304 & Para [0072]).

Kimura does not disclose that the CSI-IM resources are CSI-IM resources in a downlink bandwidth part BWP. However the claim feature would be rendered obvious in view of Deenoo et al. US (2021/0243808).

Deenoo discloses CSI-IM resources which are CSI-IM resources configured in a downlink bandwidth part BWP for a UE (see Fig. 1B i.e., WTRU 102 & Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

Deenoo discloses measure at least one interference component of the CSI-IM resources in the downlink bandwidth part, (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

(Deenoo suggests the WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements (see Para’s [0004-0005], [0040], [0091], & [0131])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources used for the measurement of interference by the UE as disclosed in the teachings of Kimura to be configured in a downlink bandwidth part (BWP) as disclosed in the teachings of Deenoo who discloses CSI-IM resources are configured in a downlink bandwidth part BWP because the motivation lies in Deenoo for the WTRU to evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements. 

Regarding Claim 24, the claim is directed towards a method which performs the same clamed steps as the apparatus in claim 2. Therefore claim 24 is rejected as obvious over the combination of Kimura in view of Deenoo as in claim 2. 

Regarding Claim 27, the claim is directed towards a method which performs the same clamed steps as the apparatus in claim 9. Therefore claim 27 is rejected as obvious over the combination of Kimura in view of Deenoo as in claim 9. 

Regarding Claim 29, Kimura discloses an apparatus for wireless communication at a user equipment (UE) (see Fig.3 i.e., UE 1), comprising: means for receiving, from a base station (BS) (see Fig. 3 i.e., BS), a configuration for one or more channel state information (CSI) interference measurement (IM) (CSI-IM) resources (see Fig. 3 i.e., SEQ301 set inter-UE Interference measurement & Para’s [0070] i.e., the base station notifies each of the terminals UE1 and UE2 connected to the base station of the link communication quality expected in the terminal or the settings and instruction of the measurement of the link communication channel quality and the interference condition (SEQ 301), [0258], [0298-0299], [0372] i.e., The base station apparatus 1 configures the settings regarding the CSI to the terminal apparatus 2 through RRC signaling. One or more CSI processes are set in the terminal apparatus 2 in a predetermined transmission mode. The CSI announced by the terminal apparatus 2 corresponds to the CSI process. For example, the CSI process is a unit of control or settings regarding the CSI. Each of the CSI processes can independently configure settings regarding a…CSI-IM resource (i.e., “configuration for one or more CSI-IM resources”), & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

means for measure at least one interference component of the CSI-IM resources, (see Fig. 3 i.e., SEQ303 measure inter-UE interference & Para’s [0070-0071] i.e., interference condition is measured based on instruction, [0072] i.e., Each of the terminals UE1 and UE2 carries out communication quality measurement and inter-UE interference measurement according to an instruction from the base station, [0258], [0298-0299], [0372] i.e., CSI-IM resource, & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

means for generate a cross link interference (CLI) report (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304) comprising measurement of the at least one interference component; (see Para’s [0070-0071] i.e., cross-link interference  & [0072] i.e., UE reports measurement result to the base station (SEQ304))

and means for transmitting the CLI report to the BS, (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304 & Para [0072]).

Kimura does not disclose that the CSI-IM resources are CSI-IM resources in a downlink bandwidth part BWP and the claim features of the UE comprising a memory and at least one processor coupled to the memory. However the claim feature would be rendered obvious in view of Deenoo et al. US (2021/0243808).

Deenoo discloses a UE (see Fig. 1B i.e., WTRU 102) comprising a memory (see Fig. 1B i.e., memory 130/132) and at least one processor (see Fig. 1B i.e., processor 118) coupled to the memory (see Fig. 1B i.e., processor 118 coupled to memory 130, 132 & Para [0036]) for performing channel interference measurement (see Para’s [0005], [0031-0036], & [0131])

Deenoo discloses CSI-IM resources which are CSI-IM resources configured in a downlink bandwidth part BWP (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

Deenoo discloses measure at least one interference component of the CSI-IM resources in the downlink bandwidth part, (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

(Deenoo suggests the WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements (see Para’s [0004-0005], [0040], [0091], & [0131])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources used for the measurement of interference by the UE as disclosed in the teachings of Kimura to be configured in a downlink bandwidth part (BWP) as disclosed in the teachings of Deenoo who discloses CSI-IM resources are configured in a downlink bandwidth part BWP because the motivation lies in Deenoo for the WTRU to evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808) as applied to claim 2 above, and further in view of Pedersen et al. US (2022/0140959). 

Regarding Claim 3, the combination of Kimura in view of Deenoo discloses the apparatus of claim 2, but does not disclose wherein the interfering uplink signal comprises an interfering uplink reference signal transmitted from the aggressor UE, the interfering uplink reference signal configured concurrent with the CSI-IM in time domain. However the claim feature would be rendered obvious in view of Pedersen et al. US (2022/0140959).

Pedersen discloses wherein the interfering uplink signal comprises an interfering uplink reference signal transmitted from the aggressor UE (see Fig. 4 & Para [0042] i.e., NE 410 may transmit at least one message to UE 420. In some example embodiments, the at least one message may configure UE 420 to measure CLI (such as SRS-RSRP (i.e., SRS is an interfering uplink reference signal transmitted from an aggressor UE)) and/or UE interference measurements, such as those based on CSI-IM resource for interference measurement), the interfering uplink reference signal configured concurrent with the CSI-IM in time domain (see Para [0042] i.e., the UE measures interference using CSI-IM resources to measure CLI (such as SRS-RSRP) (i.e., SRS-RSRP transmission which is measured in CSI-IM resource is configured concurrently with CSI-IM resource in time-domain)). 

(Pedersen suggests the UE is configured with CSI-IM resources to measure CLI such as SRS-RSRP for interference measurement (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the interfering uplink signal transmitted from the aggressor UE as disclosed in Kimura in view of Deenoo to comprise an interfering uplink reference signal transmitted from the aggressor UE such as the SRS transmission disclosed in Pedersen who discloses wherein an interfering uplink signal comprises an interfering uplink reference signal transmitted from the aggressor UE, and the interfering uplink reference signal is configured concurrent with the CSI-IM in time domain is used for the UE performing CLI measurement because the motivation lies in Pedersen that the UE is configured with CSI-IM resources to measure CLI such as SRS-RSRP for properly configuring the CSI-RS resource to the UE for interference measurement. 

3.	Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808) as applied to claim 1 above, and further in view of Suzuki et al. US (2016/0065350).  

Regarding Claims 4 and 25, the combination of Kimura in view of Deenoo discloses the apparatus and method of claims 1 and 23 including transmitting an uplink signal to the BS (Kimura, see Para [0083]), but does not disclose wherein the at least one processor and the memory are further configured to: transmit an uplink signal to the BS in an uplink portion of the downlink BWP concurrent with the CSI-IM resources of the downlink channel of the BS in time domain. However the claim feature would be rendered obvious in view of Suzuki et al. US (2016/0065350).  

Suzuki discloses transmit an uplink signal to the BS in an uplink portion of the downlink BWP concurrent with the CSI-IM resources of the downlink channel of the BS in time domain (see Para [0431] i.e., For example, when the PUSCH transmission (i.e., “uplink portion”) corresponding to the PDCCH or the EPDCCH and the CSI-IM resources occur in the same subframe, the interference measurement is performed to calculate the CQI based on the ZP CSI-RS in the CSI-IM resource excluding at least the CSI-IM resource in the subframe in which the uplink signal is scheduled/set in the set CSI-IM resources (i.e., uplink signal concurrent with CSI-IM resource)).

(Suzuki suggests the interference measurement is performed in the CSI-IM resources for efficiently calculating the channel quality indicator (CQI)  (see Para [0395])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE disclosed in Kimura in view of Deenoo to transmit an uplink signal to the BS in an uplink portion of the downlink BWP concurrent with the CSI-IM resources of the downlink channel of the BS in time domain as disclosed in the teachings of Suzuki because the motivation lies in Suzuki the interference measurement is performed in the CSI-IM resources for efficiently calculating the channel quality indicator (CQI).   



4.	Claims 5-6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808), and further in view of Karjalainen et al. US (2021/0250797).

Regarding Claims 5 and 26, the combination of Kimura in view of Deenoo discloses the apparatus and method of claims 1 and 23, wherein the CSI-IM resources have patterns based on at least one of corresponding uplink channels, the full-duplex mode, or allocation of reference signals transmitted by the UE. However the claim feature be rendered obvious in view of Karjalainen et al. US (2021/0250797).

Karjalainen discloses wherein the CSI-IM resources have patterns based on at least one of corresponding uplink channels, the full-duplex mode, or allocation of reference signals transmitted by the UE (see Para [0046] i.e., the network may configure by RRC signaling for an intended UE single CSI-IM resource set with two CSI-IM resources inside of CSI-IM to have same bandwidth configuration and RE pattern as interfering UE UL SRS transmission (i.e., “allocation of reference signals transmitted by the UE”))

(Karjalainen suggests a network may flexibly configure cross-link interference measurement windows defined in frequency and time for a UE. Based on the measurement window, the UE is able to measure accurately uplink-to-downlink (UL)-to-(DL) cross-link interference associated with any UL Rel-15 based reference signal resource in frequency and time domain (see Para [0027]))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources configured for the UE for performing interference measurements as disclosed in Kimura in view of Deenoo to have patterns based on at least one of corresponding uplink channels, the full-duplex mode, or allocation of reference signals transmitted by the UE as disclosed in the teachings of Karjalainen because the motivation lies in Karjalainen that a network may flexibly configure cross-link interference measurement windows defined in frequency and time for a UE so that the UE is able to measure accurately uplink-to-downlink (UL)-to-(DL) cross-link interference associated with any UL Rel-15 based reference signal resource in frequency and time domain. 

Regarding Claim 6, the combination of Kimura in view of Deenoo discloses the apparatus of claim 5, but does not disclose wherein the CSI-IM resources have a pattern matching an uplink reference signal. However the claim feature would be rendered obvious in view of Karjalainen et al. US (2021/0250797).

Karjalainen discloses wherein the CSI-IM resources have a pattern matching an uplink reference signal (see Para [0046] i.e., the network may configure by RRC signaling for an intended UE single CSI-IM resource set with two CSI-IM resources inside of CSI-IM to have same bandwidth configuration and RE pattern as interfering UE UL SRS transmission (i.e., “pattern matching an uplink reference signal”)). 

(Karjalainen suggests a network may flexibly configure cross-link interference measurement windows defined in frequency and time for a UE. Based on the measurement window, the UE is able to measure accurately uplink-to-downlink (UL)-to-(DL) cross-link interference associated with any UL Rel-15 based reference signal resource in frequency and time domain (see Para [0027]))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources configured for the UE for performing interference measurements as disclosed in Kimura in view of Deenoo have a pattern matching an uplink reference signal as disclosed in the teachings of Karjalainen because the motivation lies in Karjalainen that a network may flexibly configure cross-link interference measurement windows defined in frequency and time for a UE so that the UE is able to measure accurately uplink-to-downlink (UL)-to-(DL) cross-link interference associated with any UL Rel-15 based reference signal resource in frequency and time domain. 

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808), and further in view of Karjalainen et al. US (2021/0250797) as applied to claim 5 above, and further in view of Ren et al. US (2021/0203464).

Regarding Claim 7, the combination of Kimura in view of Deenoo, and further in view of Karjalainen discloses the apparatus of claim 5, but does not disclose the claim feature of wherein the CSI-IM resources have a dense pattern spanning multiple Resource elements in frequency domain or multiple symbols. However the claim feature would be rendered obvious in view of Ren et al. US (2021/0203464).

Ren discloses wherein the CSI-IM resources have a dense pattern spanning multiple Resource elements in frequency domain or multiple symbols (see Para [0007] i.e., CSI Interference Measurement (CSI-IM) resources. These are normally used to measure inter-cell interference. Each CSI-IM resource may have 4 Resource Elements (REs), and can have a pattern of 4X1 (i.e., 4 consecutive REs in an OFDM symbol), or a pattern of 2X2 (i.e., 2 consecutive OFDM symbols, with 2 REs on each symbol).

(Ren suggests the CSI-IM resources are used to measure inter-cell interference (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources disclosed in Kimura in view of Deenoo, and further in view of Karjalainen to have a dense pattern spanning multiple Resource elements in frequency domain or multiple symbols such as the CSI-IM resources configured in Ren because the motivation lies in Ren that the CSI-IM resources configured are used to effectively measure inter-cell interference. 

6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808) as applied to claim 9 above, and further in view of 3GPP Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 16) TS 38.214 referred to herein as “3GPP” .  

Regarding Claim 10, the combination of Kimura in view of Deenoo discloses the apparatus of claim 9, but does not disclose the claim features of wherein the CLI report is generated periodically, semi-persistently, or aperiodically based on a periodic CSI-IM, wherein the CLI report is generated semi-persistently or aperiodically based on a semi-persistent CSI-IM, and wherein the CLI report is generated aperiodically based on an aperiodic CSI-IM. However the claim feature would be rendered obvious in view of 3GPP Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 16) TS 38.214 referred to herein as “3GPP” .  

3GPP discloses wherein a CSI report is generated periodically, semi-persistently, or aperiodically based on a periodic CSI-IM, (see sections 5.2.1.1, 5.2.1.4 and Table 5.2.1.4-1 Triggering/Activation of CSI Reporting for the possible CSI-RS configurations including Periodic CSI-RS, Semi-Persistent CSI-RS, and aperiodic CSI-RS)

wherein the CSI report is generated semi-persistently or aperiodically based on a semi-persistent CSI-IM, (see sections 5.2.1.1, 5.2.1.4 and Table 5.2.1.4-1 Triggering/Activation of CSI Reporting for the possible CSI-RS configurations including Semi-Persistent CSI-RS and aperiodic CSI-RS)

and wherein the CSI report is generated aperiodically based on an aperiodic CSI-IM (see sections 5.2.1.1, 5.2.1.4 and Table 5.2.1.4-1 Triggering/Activation of CSI Reporting for the possible CSI-RS configurations including aperiodic CSI-RS).
(3GPP suggests the supported CSI reporting configuration or settings may be used for performing channel measurement (see section 5.2.1.4 i.e., the reporting configuration for CSI)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CLI report which reports channel state information as disclosed in Kimura in view of Deenoo to be reported according to the CSI reporting configurations as disclosed in 3GPP who discloses wherein a CSI report is generated periodically, semi-persistently, or aperiodically based on a periodic CSI-IM, wherein the CSI report is generated semi-persistently or aperiodically based on a semi-persistent CSI-IM, and wherein the CSI report is generated aperiodically based on an aperiodic CSI-IM because the motivation lies in 3GPP for supporting flexible CSI reporting configuration or settings which may be used for performing channel measurement according to channel state information. 

Regarding Claim 11, the combination of Kimura in view of Deenoo, discloses the apparatus of claim 10, including the control signal received in receive a medium access control (MAC) control element (CE) (MAC-CE) triggers transmission of the CLI report on a physical uplink control channel (PUCCH) which reports channel state information, (Kimura, see Fig. 3 i.e., SEQ301 & SEQ304 & Para’s [0335] i.e., For example, the control information from the base station apparatus 1 includes the MAC control elements & [0376]).   

but does not disclose the claim features of wherein the control signal received in a downlink control information (DCI) triggers transmission of one of the aperiodic CLI report or the semi-persistent CLI report on a physical uplink shared channel (PUSCH), and the control signal received in receive a medium access control (MAC) control element (CE) (MAC-CE) triggers transmission of the semi-persistent CLI report on a physical uplink control channel (PUCCH).  However the claim features would be rendered obvious in view of 3GPP. 

3GPP discloses wherein a control signal received in a downlink control information (DCI) triggers transmission of one of a aperiodic CSI report or a semi-persistent CSI report on a physical uplink shared channel (PUSCH), (see Pg. 50 Table 5.2.1.4-1 i.e., Semi-Persistent CSI reporting and aperiodic CSI reporting Triggered by DCI…semi-persistent CSI reporting for reporting on PUSCH, the UE receives triggering on DCI)
and a control signal received triggers transmission of the semi-persistent CSI report on a physical uplink control channel (PUCCH), (see Pg. 50 Table 5.2.1.4-1 i.e., For reporting on PUCCH the UE receives an activation command for reporting semi-persistent CSI-RS). 
(3GPP suggests the supported CSI reporting configuration or settings may be used for performing channel measurement (see section 5.2.1.4 i.e., the reporting configuration for CSI)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the control signal received a medium access control (MAC) control element (CE) (MAC-CE) used for triggering transmission of the CLI report on a physical uplink control channel (PUCCH) as disclosed in Kimura in view of Deenoo to be used for triggering transmission of the semi-persistent CSI report on a physical uplink control channel (PUCCH) and to further include (DCI) for triggering transmission of one of a aperiodic CSI report or a semi-persistent CSI report on a physical uplink shared channel (PUSCH) as disclosed in 3GPP because the motivation lies in 3GPP for supporting flexible CSI reporting configuration or settings which may be used for performing channel measurement according to channel state information.

7.	Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808) as applied to claim 1 above, and further in view of 3GPP Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 16) TS 38.214 referred to herein as “3GPP” .  

Regarding Claim 16, the combination of Kimura in view of Deenoo discloses the apparatus of claim 1, wherein the CSI-IM resources are measured based on spatial receiver parameters indicated by a transmission configuration indicator (TCI) state defined by the BS. However the claim feature would be rendered obvious in view of 3GPP. 

3GPP discloses  wherein the CSI-IM resources are measured based on spatial receiver parameters indicated by a transmission configuration indicator (TCI) state defined by the BS (see section 5.1.5 i.e., Each TCI state contains parameters for configuring a quasi co-location (i.e., “spatial receiver parameters”) relationship between one or two downlink reference signals and the DM-RS ports of the PDSCH, the DM-RS port of PDCCH or the CSI-RS port(s) of a CSI-RS resource).

(3GPP suggests the TCI state contains parameters for configuring a quasi co-location relationship for CSI-RS port(s) of a CSI-RS resource (see section 5.1.5)).

Therefore it would have been would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources measured in Kimura in view of Deenoo to be measured based on spatial receiver parameters indicated by a transmission configuration indicator (TCI) state defined by the BS as disclosed in the teachings of 3GPP because the motivation lies in 3GPP that the TCI state contains parameters for configuring a quasi co-location relationship for CSI-RS port(s) of a CSI-RS resource for efficiently configuring CSI-RS resources for the interference measurement. 

Regarding Claim 17, the combination of Kimura in view of Deenoo discloses the apparatus of claim 1 including wherein the CLI report is a wideband CLI report (Kimura, see Para [0376]), wherein the CLI report comprises at least one of a wideband CLI report following CSI report low latency class time requirement; or a sub-band CLI report following CSI report high latency class time requirement. However the claim features would be rendered obvious in view of 3GPP. 

3GPP discloses wherein a CLI report may comprise a wideband CLI report (see Pg. 60 section 5.2.1.6 i.e., CSI with wideband frequency granularity)

3GPP discloses CLI reports are assigned respective priorities (see section 5.2.5) for transmission where a high priority assignment for a report will follow a CSI report low latency class time requirement based on a high priority assigned to the report for satisfying the priority of the CSI report (see section 5.2.5 i.e., a first CSI report is said to have priority over second CSI report).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wideband CLI report as disclosed in Kimura in view of Deenoo to follow CSI report low latency class time requirement by assigning a high priority to the wideband CLI report based on the teachings of 3GPP who discloses CLI reports may be assigned respective priorities for transmission where a high priority assignment for a report will follow a CSI report low latency class time requirement based on a high priority assigned to the report because the motivation lies in 3GPP for satisfying the priority of the CSI report which further satisfies the timing requirement for the report.   

Regarding Claim 18, the combination of Kimura in view of Deenoo discloses the apparatus of claim 1 including generating a CLI report and CSI report (Kimura, see Para’s [0070-0072], [0372], & [0376-0379] i.e., where plural CSI processes are set, the terminal apparatus 2 independently reports a plurality of CSIs based on the CSI processes), wherein a timeline requirement of the CLI report is configured differently than a timeline requirement of a CSI report. However the claim feature would be rendered obvious in view of 3GPP.

3GPP discloses wherein a timeline requirement is configured differently for different CSI reports according to priorities assigned to different CSI reports for satisfying the required priority of the CSI report (see section 5.2.5). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for a timeline requirement of a CLI report to be configured differently than a timeline requirement of a CSI report in the teachings of Kimura in view of Deenoo based on the teachings of 3GPP who discloses wherein a timeline requirement is configured differently for different CSI reports according to priorities assigned to different CSI reports because the motivation lies in 3GPP for satisfying the required priority of the CSI report which further satisfies the timing requirement for the report. 

Regarding Claim 19, the combination of Kimura in view of Deenoo discloses the apparatus of claim 1, but does not disclose the claim features of wherein an order of the CLI reports transmitted on a physical uplink shared channel (PUSCH) is based on priorities of the CLI reports, the priorities of the CLI reports being determined based on time domain behavior and content of each of the CLI reports. However the claim feature would be rendered obvious in view of 3GPP. 

3GPP discloses  wherein an order of the CLI reports transmitted on a physical uplink shared channel (PUSCH) is based on priorities of the CLI reports, (see section 5.2.5 i.e., Priority rules for CSI reports where aperiodic CSI reports carried on PUSCH, semi-persistent CSI reports carried on PUSCH are assigned different priority values)
the priorities of the CLI reports being determined based on time domain behavior and content of each of the CLI reports (see section 5.2.5 i.e., Priority rules for CSI reports where aperiodic CSI reports carried on PUSCH, semi-persistent CSI reports carried on PUSCH have different time domain behavior…CSI reports carrying L1-RSRP or L1-SINR (i.e., “content”) and CSI reports not carrying L1-RSRP or L1-SINR are assigned different priorities). 

(3GPP suggests assigning priorities to different CSI reports for satisfying the required priority of the CSI report (see section 5.2.5)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CLI reports disclosed in Kimura in view of Deenoo to be assigned an order of the CLI reports transmitted on a physical uplink shared channel (PUSCH) which is based on priorities assigned to the CLI reports as disclosed in 3GPP because the motivation lies in 3GPP for satisfying the required priority of the CSI report which further satisfies the timing requirement for the report. 

Regarding Claim 20, the combination of Kimura in view of Deenoo discloses the apparatus of claim 19, but does not disclose the claim features of wherein the at least one processor and the memory are further configured to drop the CLI reports with low priorities based on resources available in the PUSCH to transmit the generated CLI reports generated. However the claim features would be rendered obvious in view of 3GPP.

3GPP discloses wherein the at least one processor and the memory are further configured to drop the CLI reports with low priorities based on resources available in the PUSCH to transmit the generated CLI reports generated (see section 5.2.5 i.e., Two CSI reports are said to collide if the time occupancy of the physical channels (i.e., “PUSCH”) scheduled to carry the CSI reports overlap in at last one OFDM symbol and are transmitted on the same carrier (i.e., resources available in the PUSCH is not enough for transmit the two CSI reports). When a UE is configured to transmit two colliding CSI reports…if y values are different between the two CSI reports, the following rules apply except for the case where one of the y value is 2 and the other y value is 3..otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values (i.e., “low priority CSI may be dropped”)).

3GPP suggests either of the CSI reports are dropped based on the priority values for resolving two colliding CSI reports, (see Section 5.2.5).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CLI reports generated and reported by the UE as disclosed in Kimura in view of Deenoo to drop the CLI reports with low priorities based on resources available in the PUSCH to transmit the generated CLI reports generated as disclosed in 3GPP because the motivation lies in 3GPP that either of the CSI reports are dropped based on the priority values which may include dropping a CLI report with low priority for resolving two colliding CSI reports. 

Regarding Claim 21, the combination of Kimura in view of Deenoo discloses The apparatus of claim 1, but does not disclose the claim features of wherein the CLI reports comprises two or more CLI reports scheduled to be transmitted concurrently, and the at least one processor and the memory are further configured drop at least one CLI report with lower priority based on resources available in a physical uplink shared channel (PUSCH) to transmit the generated CLI reports, the priorities of the CLI reports being determined based on time domain behavior and content of each of the CLI reports. However the claim features would be rendered obvious in view of 3GPP.  

3GPP discloses wherein the CLI reports comprises two or more CLI reports scheduled to be transmitted concurrently, (see Section 5.2.5 i.e., When a UE is configured to transmit two colliding CSI reports).

and the at least one processor and the memory are further configured drop at least one CLI report with lower priority based on resources available in a physical uplink shared channel (PUSCH) to transmit the generated CLI reports, (see section 5.2.5 i.e., Two CSI reports are said to collide if the time occupancy of the physical channels (i.e., “PUSCH”) scheduled to carry the CSI reports overlap in at last one OFDM symbol and are transmitted on the same carrier (i.e., resources available in the PUSCH is not enough for transmit the two CSI reports). When a UE is configured to transmit two colliding CSI reports…if y values are different between the two CSI reports, the following rules apply except for the case where one of the y value is 2 and the other y value is 3..otherwise, the two CSI reports are multiplexed or either is dropped based on the priority values (i.e., “low priority CSI may be dropped”)).

the priorities of the CLI reports being determined based on time domain behavior and content of each of the CLI reports (see section 5.2.5 i.e., Priority rules for CSI reports where aperiodic CSI reports carried on PUSCH, semi-persistent CSI reports carried on PUSCH have different time domain behavior…CSI reports carrying L1-RSRP or L1-SINR (i.e., “content”) and CSI reports not carrying L1-RSRP or L1-SINR are assigned different priorities). 

3GPP suggests either of the CSI reports are dropped based on the priority values for resolving two colliding CSI reports, (see Section 5.2.5).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CLI reports generated and reported by the UE as disclosed in Kimura in view of Deenoo to drop the CLI reports with low priorities based on resources available in the PUSCH to transmit the generated CLI reports generated as disclosed in 3GPP because the motivation lies in 3GPP that either of the CSI reports are dropped based on the priority values which may include dropping a CLI report with low priority for resolving two colliding CSI reports. 

8.	Claims 15 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808) as applied to claim 1 above, and further in view of Vejlgaard et al. US (2022/0030522).

Regarding Claims 15 and 28, the combination of Kimura in view of Deenoo discloses the apparatus and method of claims 1 and 23, but does not disclose the claim features of wherein the at least one processor and the memory are further configured to: receive a threshold value for measurement of the at least one interference component in the CSI-IM resources, and wherein the CLI report is generated in response to the measurement of the at least one interference component in the CSI-IM resources being above the threshold value. However the claim features would be rendered obvious in view of Vejlgaard et al. US (2022/0030522). 

a UE configures to receive a threshold value for measurement of the at least one interference component in the CSI-IM resources, (see Para’s [0128-129], [0164-0167] i.e., The UE reports the power (interference) received on the muted CSI-RS resource…it may report only if it measures an interference above a certain threshold & [0169] i.e., UE is configured with the threshold)

and wherein the CLI report is generated in response to the measurement of the at least one interference component in the CSI-IM resources being above the threshold value (see Para’s [0128-129], [0164-0167] i.e., The UE reports the power (interference) received on the muted CSI-RS resource…it may report only if it measures an interference above a certain threshold & [0169])

(Vejlgaard suggests based on the CLI measurements performed by the UE, the gNB may mitigate CLI for the UE (see Para [0165])). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI measurements performed by the UE as disclosed in Kimura in view of Deenoo to be configured with a threshold value for measurement of the at least one interference component in the CSI-IM resources and wherein the CLI report is generated in response to the measurement of the at least one interference component in the CSI-IM resources being above the threshold value as disclosed in Vejlgaard because the motivation lies in Vejlgaard for mitigating the CLI for the UE based on the performed measurements. 

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura US (2021/0058219) in view of Deenoo et al. US (2021/0243808), and further in view of Hwang et al. US (2022/0191724).

Regarding Claim 30,  Kimura discloses a computer-readable medium storing computer executable code at a user equipment (UE) (see Fig.3 i.e., UE 1), the code when executed by a processor causes the processor to: receive, from a base station (BS) (see Fig. 3 i.e., BS), a configuration for one or more channel state information (CSI) interference measurement (IM) (CSI-IM) resources (see Fig. 3 i.e., SEQ301 set inter-UE Interference measurement & Para’s [0070] i.e., the base station notifies each of the terminals UE1 and UE2 connected to the base station of the link communication quality expected in the terminal or the settings and instruction of the measurement of the link communication channel quality and the interference condition (SEQ 301), [0258], [0298-0299], [0372] i.e., The base station apparatus 1 configures the settings regarding the CSI to the terminal apparatus 2 through RRC signaling. One or more CSI processes are set in the terminal apparatus 2 in a predetermined transmission mode. The CSI announced by the terminal apparatus 2 corresponds to the CSI process. For example, the CSI process is a unit of control or settings regarding the CSI. Each of the CSI processes can independently configure settings regarding a…CSI-IM resource (i.e., “configuration for one or more CSI-IM resources”), & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

measure at least one interference component of the CSI-IM resources, (see Fig. 3 i.e., SEQ303 measure inter-UE interference & Para’s [0070-0071] i.e., interference condition is measured based on instruction, [0072] i.e., Each of the terminals UE1 and UE2 carries out communication quality measurement and inter-UE interference measurement according to an instruction from the base station, [0258], [0298-0299], [0372] i.e., CSI-IM resource, & [0377-0379] i.e., CSI-IM resource used for performing the channel measurement by the terminal apparatus 2)

generate a cross link interference (CLI) report (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304) comprising measurement of the at least one interference component; (see Para’s [0070-0071] i.e., cross-link interference  & [0072] i.e., UE reports measurement result to the base station (SEQ304))

and transmit the CLI report to the BS, (see Fig. 3 i.e., Report measurement result of inter-UE interference SEQ304 & Para [0072]).

Kimura does not disclose that the CSI-IM resources are CSI-IM resources in a downlink bandwidth part BWP and the claim features of the UE comprising a memory and at least one processor coupled to the memory. However the claim feature would be rendered obvious in view of Deenoo et al. US (2021/0243808).

Deenoo discloses a UE (see Fig. 1B i.e., WTRU 102) comprising a memory (see Fig. 1B i.e., memory 130/132) and at least one processor (see Fig. 1B i.e., processor 118) coupled to the memory (see Fig. 1B i.e., processor 118 coupled to memory 130, 132 & Para [0036]) for performing channel interference measurement (see Para’s [0005], [0031-0036], & [0131])

Deenoo discloses CSI-IM resources which are CSI-IM resources configured in a downlink bandwidth part BWP (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

Deenoo discloses measure at least one interference component of the CSI-IM resources in the downlink bandwidth part, (see Para [0131] i.e., A WTRU may be configured with RLM channel state information interference management (CSI-IM) resources in a DL BWP…The WTRU may be configured with RLM CSI-IM resources in a (e.g., each) DL BWP. The WTRU may monitor the CSI-IM resources in an active DL BWP. The WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources).

(Deenoo suggests the WTRU may evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements (see Para’s [0004-0005], [0040], [0091], & [0131])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the CSI-IM resources used for the measurement of interference by the UE as disclosed in the teachings of Kimura to be configured in a downlink bandwidth part (BWP) as disclosed in the teachings of Deenoo who discloses CSI-IM resources are configured in a downlink bandwidth part BWP because the motivation lies in Deenoo for the WTRU to evaluate the level of interference experienced in the active DL BWP based on the monitoring of the CSI-IM resources for properly evaluating the radio link condition by performing radio link monitoring (RLM) measurements. 

The combination of Kimura in view of Deenoo does not disclose using a computer-readable medium storing computer executable code at the user equipment (UE), the code when executed by a processor causes the processor to perform the CSI interference measurement techniques. However the claim feature would be rendered obvious in view of Hwang et al. US (2022/0191724).

Hwang discloses using a computer-readable medium storing computer executable code at the user equipment (UE), the code when executed by a processor causes the processor to perform CSI interference measurement (see Para’s [0106-0107], [0129], & [0197] i.e., The instructions for performing the operation of the UE described in the disclosure of the present specification may be stored in a non-volatile computer-readable storage medium). 

(Hwang suggests a method for effectively performing CLI measurement and signaling related to CLI measurement has not been discussed in the prior art (see Para [0007])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which performs the CSI or CLI interference measurement techniques as disclosed in Kimura in view of Deenoo to implement or use the computer-readable medium storing computer executable code at the user equipment (UE), the code when executed by a processor causes the processor to perform the CSI or CLI interference measurement as disclosed in the teachings of Hwang because the motivation lies in Hwang that a method for effectively performing CLI measurement and signaling related to CLI measurement has not been discussed in the prior art which can be performed by the UE for effectively detecting cross link interference. 

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461